DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 3-5 and 7 are pending; claims 1-2 and 6 are canceled; claim 3 is amended, claim 7 is newly recited. Claims 3-5 and 7 are examined below.

Priority
The present application is a continuation in part of application 14/069,441, filed 03/15/2016 (abandoned). Application 15/069,441 is a divisional of 13/829,270 filed 03/13/2013 (Patent No. 9,389,230). Application 13/829,270 filed 03/13/2013 claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/615,760, filed 03/26/2012.

Withdrawn Objections/Rejections
The previous rejections of claims under 35 U.S.C. 112(a) regarding new matter and enablement are withdrawn in response to Applicant’s amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0465652A1 (published 1992, hereinafter referred to as “Nagai (1992)”) in view of Nagai et al., EP 0782863A1 (published 1997, hereinafter referred to as “Nagai (1997)”) and Boston Scientific, Angioplasty and Stent Education Guide, (2011), (20 pages) Online: https://www.bostonscientific.com/content/dam/bostonscientific/Interventional%20Cardiology/patient/education/StentEducationGuide_90627944-02B_01_us.pdf [Accessed: 01/25/2021]. 
Nagai et al. (1992) specifically teach an antibody reagent for recognizing/binding heavy chain of smooth muscle myosin in samples including blood (also known as myosin heavy chain 11) (see abstract, page 9, line 56 to page 10 line 5; see also page 10, lines 9-17, also using labeled antibody of their invention in samples such as blood). Nagai (1992) teach the antibody reagent of their invention can be used for diagnosis of arteriosclerosis (see abstract and page 10, lines 9-17). 
Nagai et al. fails to expressly teach active method steps of detecting and treating arteriosclerosis by comparing the measured level with a healthy reference value (control determined from blood myosin heavy chain 11 levels measured in control samples from healthy 
Nagai (1997) also teach the marker smooth muscle myosin heavy chain as diagnostic for dissecting aortic aneurysm (see abstract, page 2, lines 5-7); in particular Nagai (1997) teach the discovery of the release of smooth muscle myosin heavy chain as an indicator of blood vessel disturbance (disturbance results in the release of the protein, page 2, line 30-34). Nagai (1997) specifically teach significantly higher smooth muscle myosin heavy chain levels in the sera of patients with dissecting aortic aneurysm compared to healthy individuals (healthy individuals having low levels). See also Nagai (1997) at page 2, lines 10-15, teach that arteriosclerosis as a cause of dissecting aortic aneurysm (arteriosclerosis can precede dissecting aortic aneurysm). 
Boston Scientific teach coronary artery disease is the narrowing of the arteries in the heart (stenosis), caused by buildup of fat or calcium deposits called plaque, which can lead to total blockage called atherosclerosis (a type of arteriosclerosis) (see page 3, para 1). Boston Scientific suggests a doctor may perform procedures to directly determine blockage or narrowing (see page 3, para 4, coronary angiogram, thereby addressing further detailed examination). See further page 4, upon detection of blockage or narrowing of the arteries, Boston Scientific teach there are different treatment options for increasing blood flow, that treatment depends on symptoms and the extent of the damage (see page 4, para 1, see for example a finite list of possible treatments including medications, balloon angioplasty, coronary artery stenting, coronary artery bypass graft surgery). See page 5, angioplasty (a percutaneous coronary treatment/intervention, see page 16 glossary) is treatment comprising catheterization of the artery 
It would have been prima facie obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention, when using the marker for the diagnoses of arteriosclerosis as is suggested by Nagai (1992), that the method be performed by comparing the marker to the level determined/measured in a healthy individual (as in Nagai (1997)), and to have diagnosed arteriosclerosis based on the level increased compared to a healthy subject because it was known in the art at the time that the protein is released upon blood vessel disturbance (see as taught by Nagai (1997)). The ordinarily skilled artisan would have a reasonable expectation of success because this marker was known to increase upon disturbance, and the detected arteriosclerosis (of Nagai) would be considered by the ordinarily skilled artisan to be a disturbance. As such, based on the cited art of record, it would be expected that, when using the anti- heavy chain of smooth muscle myosin antibody of Nagai to detect the target for the purpose of diagnosing arteriosclerosis, the observed level in those indicated to have arteriosclerosis would be elevated as compared to healthy subjects (subjects without such a disturbance).
Further, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method as taught by the combination of the Nagai references (1992 and 1997), such that upon determining a subject has levels associated with a diagnosis of arteriosclerosis, to further carry out a detailed examination (such as an angioplasty as taught by Boston Scientific) and treatment, for example treating the subject with increased levels by catheterization or stenting as taught by Boston scientific. Specifically the ordinarily skilled artisan would have been motivated to perform further examination, namely 
It would have been obvious to have arrived at the claimed treatment, namely of catheterization or stenting, as an obvious matter of choosing from a finite list of identified predictable solution, as taught by Boston Scientific. It was known that in the event of coronary arterial blockage (arteriosclerosis), to treat by opening the artery, namely there were finite list of known treatments available to the skilled artisan, said finite list comprising catheterization and stenting. One of ordinary skill in the art could have pursued the known potential treatment solutions, namely the solutions as taught by Boston Scientific, to have arrived at either of catheterization or stenting with a reasonable expectation of success. Further one of ordinary skill would have been motivated to arrive at treatment such as stenting because it is further expected to assist in prevention of future blockages of the artery. The ordinary skilled artisan would have a reasonable expectation of success implementing a known treatment (e.g., stenting) for its known purpose (a blocked artery).
Regarding claim 7, see as cited previously above, Nagai (1992) teach the antibody reagent of their invention can be used for diagnosis of arteriosclerosis (see abstract and page 10, lines 9-17), i.e., identifying arteriosclerosis in a subject not known to have the identified disease.


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (1992) in view of Nagai et al., (1997) and Boston Scientific, as applied to claim 3 above, and further in view of Alhopuro et al., Unregulated smooth-muscle myosin in human intestinal neoplasia, PNAS, 105(14), (2008), p. 5513-5518 (cited previously), and as evidenced by Sigma HPA014539 and Sigma HPA015310.
The combination of Nagai et al. (1992), Nagai et al. (1997) and Boston Scientific (see analyses above) teach a method substantially as claimed (detecting isoforms of myosin heavy chain 11, see Nagai (1992), at the above citations) Nagai (1992) also teach it was known in the art to use such antibodies and the fragments thereof, labeled, for qualitative and quantitative detection in body fluid samples (such as blood, urine, etc.).
However, the cited prior art fails to teach the detection of one or more isoform selected from the group consisting of SM1A, SM1B, SM2A and SM2B (claim 5). 
Alhopuro et al. teach detection of MYH11 using commercially available anti-MYH11 antibody (see 5517, col. 2, last paragraph, Chemicon international and Sigma). 
A search of Sigma indicates Sigma discloses two anti-MYH11 antibodies, product # HPA014539 (see Sigma HPA014539), immunogen sequence:  LQEETRQKLNVSTKLRQLEEERNSLQDQLDEEMEAKQNLERHISTLNIQLSDSKKKLQDFASTVEALEEGKKRFQKEIENLTQQYEEK and product # HPA015310 (see Sigma HPA015310) (which is also, notably, the same anti-MYH11 antibody product number as disclosed by Applicant’s present disclosure), immunogen sequence:

 	It would have been prima facie obvious to one having ordinary skill in the art at the time before the effective filing date to have used the art recognized anti-MYH11 antibody of Alhopuro et al. because the antibody was commercially available, and as such was readily and easily attainable. One of ordinary skill would have a reasonable expectation of success since using antibodies generally, as labeled antibodies, was known for detection marker in fluid samples such as blood (Nagai (1992)). 

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding remarks at pages 5-6, see as indicated previously above, the previous rejections of claims under 35 U.S.C. 112(a) and 112(b) are withdrawn in response to Applicant’s amendments to the claims.
Applicant further remarks (remarks page 5, in relation to the interview summary) that regarding obviousness of independent claim 3, the feature of the claimed method that the increased level of myosin heavy chain 11 to indicate arteriosclerosis is completely contrary to the teachings of both Nagai 1992 and Nagai 1997. However, see Nagai (1992) explicitly states their the diagnosis of blood vessel disorders, arteriosclerosis and so forth”. It cannot be disputed that the reference directly teaches the use of this antibody for diagnosis of arteriosclerosis. Arteriosclerosis, a blood vessel disturbance related diagnosis (as taught by Nagai (1997)), is specifically referenced by Nagai (1992).
For all of these reasons, Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641